DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of group I (claims 1-6) in the reply filed on 12/29/2021 is acknowledged.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, having M be more than 8, having N be more than 4, and having K being more than 2; and wherein on two neighboring surfaces or two opposing surfaces of the four surfaces, K directional polarization antennas in a same polarization direction are combined into one channel, and are connected to one of the N antenna ports, and wherein each of the N antenna ports is connected to the K directional polarization antennas must be shown or the features canceled from the claims. The drawings only show support for having up to 2 directional polarization antennas on each surface.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 and 21-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “wherein on two neighboring surfaces or two opposing surfaces of the four surfaces, K directional polarization antennas in a same polarization direction are combined into one channel”. However this is unclear as if the K directional polarization antenna in a same polarization direction on one surface would be connected to the K directional polarization antenna in a same polarization direction on two different surfaces when they are connected to the neighboring sides. The claim should state “wherein on two neighboring surfaces or two opposing surfaces of the four surfaces, K directional polarization antennas in a same polarization direction are combined into one channel, and the K directional antennas in a same polarization direction on the remaining two surfaces are combined into one channel”.
Claim 1 recites “wherein each surface comprises K directional polarization antennas, wherein a polarization direction of K/2 directional polarization antennas on each surface is a first polarization direction, and wherein a polarization direction of other K/2 directional polarization antennas on each surface is a second polarization direction”. When K = 2, the bolded and underlined section reads as “wherein a polarization direction of other 2/2 directional polarization antennas on each surface is a second polarization direction”. It is unclear as to what the claim is trying to capture in this limitation. It will be construed as “wherein each surface comprises K directional polarization antennas, each surface having K/2 directional polarization antennas having a first polarization direction and K/2 directional polarization antennas having a second polarization direction” for the purposes of examination. 
Claims 2-6 and 21-23 are dependent on claim 1, and therefore also rejected.
Claim 22 recites “M directional polarization antennas”, “X directional polarization antennas”, and “Y directional polarization antennas”. M, X, and Y are all variables that are integers, and all are used to describe directional polarization antennas. This makes the limitations in this claim very unclear as to what is being is being covered. Further, the claim defines that “Y directional polarization antennas with a maximum average value... are used as a transmit antenna’. Here it is not clear whether Y corresponds to the number of antennas having this maximum average value, or whether Y is a preset value and the Y antennas with the highest average values are chosen for transmit, Further, is not clear how this method handles the antennas corresponding to different polarizations defined in claim 1, or how it deals with the fact that certain antennas are connected together to form a single channel, as defined in claim 1, regardless of whether they are chosen by the algorithm defined in claim 22. It will be construed as corresponding to a typical diversity algorithm that implements switches to the antennas with maximum 
Claim 23 is dependent on claim 22, and therefore also rejected. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (US 2003/0161410, hereby referred as Smith) in view of Haskell et al. (US 2008/0293451, hereby referred as Haskell).	
Regarding claim 1, as best understood, Smith teaches the following:
an antenna apparatus, comprising: 
N antenna ports (a feeding port for each antenna, figure 13) and M directional polarization antennas (elements 131-138, figure 13, M=8), wherein M is K times 4 (M=8 so K=2), N is an integer 
wherein the M directional polarization antennas are evenly distributed on four surfaces of a cube (as shown in figure 13), wherein each surface comprises K directional polarization antennas (each surface has 2 directional polarization antennas, figure 13), wherein a polarization direction of K/2 directional polarization antennas on each surface is a first polarization direction (elements 131-134, figure 13), and wherein a polarization direction of other K/2 directional polarization antennas on each surface is a second polarization direction (elements 135-138, figure 13).
Smith does not explicitly teach wherein on two neighboring surfaces or two opposing surfaces of the four surfaces, K directional polarization antennas in a same polarization direction are combined into one channel, and are connected to one of the N antenna ports, and wherein each of the N antenna ports is connected to the K directional polarization antennas.
Haskell suggests the teachings of wherein on two neighboring surfaces or two opposing surfaces (ANT 1A and ANT 1B) of the four surfaces, K directional polarization antennas in a same polarization direction are combined into one channel (244A+ and 244B+ are combined at SP2+; 244A- and 244B- are combined at SP2-, figure 17), and are connected to one of the N antenna ports (the output of the SP2+ and SP2-, figure 17), and wherein each of the N antenna ports is connected to the K directional polarization antennas (as shown in figure 17 and explained in its description).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have reduced the number of antenna ports of Smith so that for on two neighboring surfaces or two opposing surfaces of the four surfaces, K directional polarization antennas in a same polarization direction to be combined into one channel, and are connected to one of the N antenna ports, and wherein each of the N antenna ports is connected to the K directional polarization antennas as suggested by the teachings of Haskell which can be used to activate two directional polarization 

Regarding claim 2, as best understood, the combination of Smith and Haskell as modified in claim 1 teaches the following:
wherein the K directional polarization antennas comprised on each of the four surfaces are superimposed together (Smith, as shown in figure 13).

Regarding claim 4, as best understood, the combination of Smith and Haskell as modified in claim 1 teaches the following:
wherein: the first polarization direction is -45°, and the second polarization direction is +45°; or the first polarization direction is a horizontal polarization direction, and the second polarization direction is a vertical polarization direction (Smith, as shown in figure 13, paragraph [0112]).
Haskell also teaches wherein: the first polarization direction is -45°, and the second polarization direction is +45° (paragraph [0057]).

Regarding claim 5, as best understood, the combination of Smith and Haskell as modified in claim 2 teaches the following:
wherein: the first polarization direction is -45°, and the second polarization direction is +45°; or the first polarization direction is a horizontal polarization direction, and the second polarization direction is a vertical polarization direction (Smith, as shown in figure 13, paragraph [0112]).
Haskell also teaches wherein: the first polarization direction is -45°, and the second polarization direction is +45° (paragraph [0057]).

Regarding claim 21, as best understood, the combination of Smith and Haskell as modified in claim 1 teaches the following:
a communications apparatus (Smith, paragraphs [0012]-[0015]), comprising the antenna apparatus according to claim 1.

Claims 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (US 2003/0161410, hereby referred as Smith) in view of Haskell et al. (US 2008/0293451, hereby referred as Haskell), and further in view of Petersson et al. (US 2012/0212372, hereby referred as Petersson).	
Regarding claim 3, as best understood, the combination of Smith and Haskell as modified in claim 1 teaches the antenna apparatus with the exception of the following:
wherein each of the K directional polarization antennas comprised on each of the four surfaces is independently distributed on each of the four surfaces.
Petersson suggests the teachings of wherein each of the directional polarization antennas (elements 31A and 31B, figure 6) comprised on each of the surfaces is independently distributed (as shown in figure 6). Petersson also suggests the teachings of having the directional polarization antennas comprised on each of the surfaces are superimposed together (as shown in figure 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have each of the K directional polarization antennas of the combination of Smith and Haskell to be comprised on each of the four surfaces is independently distributed on each of the four surfaces as suggested by the teachings of Petersson which is one of a finite number of alternative arrangements 

Regarding claim 6, as best understood, the combination of Smith, Haskell, and Petersson as modified in claim 3 teaches the following:
wherein: the first polarization direction is -45°, and the second polarization direction is +45°; or the first polarization direction is a horizontal polarization direction, and the second polarization direction is a vertical polarization direction (Smith, as shown in figure 13, paragraph [0112]).
Haskell also teaches wherein: the first polarization direction is -45°, and the second polarization direction is +45° (paragraph [0057]).
Petersson also teaches wherein: the first polarization direction is -45°, and the second polarization direction is +45° (as shown in figure 6).

Claims 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (US 2003/0161410, hereby referred as Smith) in view of Haskell et al. (US 2008/0293451, hereby referred as Haskell), and further in view of LG Electronics Co. Ltd. (WO 2012043945, hereby referred as LG, cited by the applicant).	
Regarding claim 22, as best understood, the combination of Smith and Haskell as modified in claim 21 teaches the following:
wherein the communications apparatus further comprises a processor (Smith, figure 10c).
The combination of Smith and Haskell does not explicitly teach wherein the processor is configured to obtain, for each of the M directional polarization antennas, P signal measurement values 
LG suggests the teachings of wherein the communications apparatus further comprises a processor (elements 502-504, figure 2), wherein the processor is configured to obtain, for each of the M directional polarization antennas, P signal measurement values that are separately obtained through measurement of the each of the M directional polarization antennas within a preset time period, wherein P is an integer greater than 0; and when an average value of the P signal measurement values corresponding to one directional polarization antenna in X directional polarization antennas is greater than a sum of an average value of P signal measurement values corresponding to one directional polarization antenna in a transmit antenna currently used by the communications apparatus and a first preset threshold, Y directional polarization antennas with a maximum average value of the P signal measurement values in the M directional polarization antennas are used as a transmit antenna, wherein Y is less than or equal to M, and Y is greater than or equal to 1; the X directional polarization antennas are directional polarization antennas that are in the M directional polarization antennas and that are other than the transmit antenna currently used by the communications apparatus; and X is an integer 
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the processor of Smith to be configured to obtain, for each of the M directional polarization antennas, P signal measurement values that are separately obtained through measurement of the each of the M directional polarization antennas within a preset time period, wherein P is an integer greater than 0; and when an average value of the P signal measurement values corresponding to one directional polarization antenna in X directional polarization antennas is greater than a sum of an average value of P signal measurement values corresponding to one directional polarization antenna in a transmit antenna currently used by the communications apparatus and a first preset threshold, Y directional polarization antennas with a maximum average value of the P signal measurement values in the M directional polarization antennas are used as a transmit antenna, wherein Y is less than or equal to M, and Y is greater than or equal to 1; the X directional polarization antennas are directional polarization antennas that are in the M directional polarization antennas and that are other than the transmit antenna currently used by the communications apparatus; and X is an integer greater than 0 as suggested by the teachings of LG in order to select the directional polarization antennas with the best “performance and communication capacity” when compared to the other antennas in the communication apparatus. 

Regarding claim 23, as best understood, the combination of Smith, Haskell, and LG as modified in claim 22 teaches the following:


Additional Comments 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The European search report, the PCT international search report, and the Chinese office action all each provide alternative rejections to the current claims. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AB SALAM ALKASSIM JR whose telephone number is (571)270-0449. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on (571) 272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/AB SALAM ALKASSIM JR/Primary Examiner, Art Unit 2845